DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s request for continued examination filed on 11/22/2021. Claims 6, and 11-25 have been cancelled. Claims 1-5 and 7-10 are currently pending and have been examined.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/22/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Examiner considers that one of ordinary skill in the art would be unclear whether the applicant is receiving the request from an anonymous source or from the key requestor. The key requestor cannot be known and unknown at the same time. Therefore, the claim is made indefinite. For purposes of advancing prosecution, the Examiner will assume the request was made anonymously.

Election/Restrictions
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

	Group I, claims 1-5 and 7-10, are directed toward: Encrypting an Electronic Message (G06Q 30/0225).

	Group II, claims 26-33, are directed toward: Requesting an Electronic Signatures (G06Q 20/3825).
	
	Group III, claims 34-36, are directed toward: Requesting an Electronic Verification (G06Q 30/018).


	Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of electronic cryptographic key service, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chan et al (CA2941280) “Chan.”  
	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Group I is a method directed to ‘analyzing a request for a cryptographic key of a key server, the request received from a requesting device’, ‘authorizing use of the cryptographic key 
	Group I and Group II differ as Group I recites requesting an encrypted electronic message and Group II recites requesting a digital signature.
	Group I and Group III differ as Group I recites requesting an encrypted electronic message and Group III recites requesting an electronic verification.

	Newly submitted claims 26-36 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	Group II, claims 26-33, are directed toward: Requesting an Electronic Signatures (G06Q 20/3825).
	
	Group III, claims 34-36, are directed toward: Requesting an Electronic Verification (G06Q 30/018).

Since applicant has received an action on the merits for the originally presented invention, this invention (Group I) has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-36 have been withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-5 and 7-10 are directed to a Method. Therefore, claims 1-10 are directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context,
how it shows an abstract idea when the computer implementation is removed: 
Claim 1 recites: A method comprising: 
 anonymously receiving, from a key requestor, a request for an electronic cryptographic key service for encrypting an electronic message; and 
determining if a cryptocurrency wallet associated with the request has sufficient funds to authorize the request, wherein the cryptocurrency wallet is stored in a database: 
if the cryptocurrency wallet associated with the request has sufficient funds to authorize the request, then: 
generating an encryption key for the electronic message; encrypting the electronic message with the generated encryption key; 
storing the encryption key in the database; and 
transferring a notification to a recipient of the electronic message; and 
if the cryptocurrency wallet associated with the request does not have sufficient funds to authorize the request, then rejecting the request and 
transmitting to a user device associated with the key requestor, a prompt to deposit cryptocurrency into the cryptocurrency wallet associated with the request to enable a threshold balance to be satisfied.

The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably performed by a mental process or a group of individuals. For example, the disclosure establishes the context of determining if someone has enough money in 
Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the analyzing and determining aspects of certain methods organizing human behavior and that of a mental process.
If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘concepts performed in the human mind (including an observation, evaluation, judgment, or opinion), or ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Mental Process” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The invention recites a method that allows an entity analyze a request and to determine whether or not to authorize the request. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. Accordingly, the claims recite an abstract idea.

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. database, cryptographic key, key server, cryptocurrency, and cryptocurrency wallet, electronic encryption/decryption) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method) and claim 16 (a non-transitory computer readable storage medium) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1-5 and 7-10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘analyzing and authorizing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘cryptographic key server’ could be interpreted as a storage location of ciphers and ‘cryptocurrency wallet’ could be interpreted as storage for virtual assets. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claim 2 further recites “receiving a request from the recipient to decrypt the electronic message; if the cryptocurrency wallet associated with the request to decrypt the electronic message has sufficient funds to authorize the request to decrypt the electronic 
Dependent claim 3 further recites “a type of the electronic cryptographic key service requested comprises a pay-per-use service” This limitation merely describes the content or type of key used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. However, there appear to be no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 3 is patent ineligible.
Dependent claim 4 further recites “a type of the electronic cryptographic key service requested comprises a pay-per-time-period service.” This limitation merely describes the content or type of key used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.
Dependent claim 5 further recites “the request for encrypting the electronic message includes an identifier identifying the cryptocurrency wallet associated with the request.” This limitation merely describes the content used to identify the key used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 5 is patent ineligible.

Dependent claim 8 further recites “transmitting the prompt to the user device to deposit cryptocurrency into the cryptocurrency wallet 3Application No. 16 093,832Attorney Docket No. 92013610associated with the request comprises prompting for user authorization to deposit the cryptocurrency.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 8 is patent ineligible.
Dependent claim 9 further recites “if cryptocurrency wallet associated with the request does not exist, then generating the cryptocurrency wallet when the cryptocurrency wallet does not exist for the request; and requesting the requesting device to deposit a crypto-payment deposit into the cryptocurrency wallet.” Generating a cryptocurrency wallet is analogous to exchanging foreign currency when a separate wallet for each currency type is generated. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 9 is patent ineligible.
Dependent claim 10 recites “the cryptocurrency wallet is identified in the database based on an identifier in the request.” This limitation merely describes instructions used to carry out 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-5 and 7-10 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

nonobviousness.

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (CA2941280) “Chan” and Maislen et al (US20080184283) “Maislen”.

Regarding claim 1, Chan teaches: A method comprising: 
	anonymously receiving, from a key requestor, a request for an electronic cryptographic key service (e.g. token service) for encrypting an electronic message, [0029] Transaction 202 includes a cryptographic hash (e.g., hash 202A) of one or more prior transactions, and a public key of the recipient (e.g., public key 202B of user 110). The transaction data may also include a digital signature 202C of user 108 (the prior owner), which is applied to hash 202A and public key 202B using a private key 202D of user 108 through any of a number of techniques apparent to one of skill in the art. The presence of user 108's public key within transaction data included within the conventional blockchain ledger facilitates verification of user 108's digital signature 202C by client device 104 and/or peer systems 160.)
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that servers are agnostic in reference to receiving requests for tokens as they are anonymous by definition.
	determining if a [cryptocurrency] wallet (i.e. wallet) associated with the request has sufficient funds to authorize the request, ([0090] Therefore, the user's wallet application will know, from accessing the blockchain, that those funds have been spent and the newly proposed transaction is not valid and should not be permitted.)
	wherein the [cryptocurrency] wallet (i.e. wallet) is stored in a database (e.g. blockchain), ([0090] Therefore, the user's wallet application will know, from accessing the 
	if the [cryptocurrency] wallet (i.e. wallet) associated with the request has sufficient funds to authorize the request, then ([0073] This operation checks that Account A has sufficient funds to cover the transaction and that the transaction is permitted in accordance with the rules associated with each account. For example, one of the accounts may be flagged for some reason, there may be a block on the account, the account may be a child's account or the account may not be allowed to receive funds from overseas.)
 	generating an encryption key for the electronic message; ([0049] One or more computing components of system 140 (e.g., server 142) may be configured to generate pairs of public and private blockchain keys for user 110 (e.g., user 110's public/private blockchain key pair), and to provide the generated private blockchain key to user 110 through secure, non-accessible and/or out-of-band communications (e.g., by mail, etc.)
	encrypting the electronic message with the generated encryption key; ([0049] One or more computing components of system 140 (e.g., server 142) may be configured to generate pairs of public and private blockchain keys for user 110 (e.g., user 110's public/private blockchain key pair), and to provide the generated private blockchain key to user 110 through secure, non-accessible and/or out-of-band communications (e.g., by mail, etc.)
	storing the encryption key in the database; and ([0049] System 140 may store ccount identification information, such as a master account identifier for each account, in a portion of data repository 144.)
	transferring a notification to a recipient of the electronic message ([0030] In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112. For example, client device 104 may execute one or more software applications (e.g., wallet applications) that generate data specifying a transaction (e.g. transaction 204) transferring ownership of the tracked asset portion from user110 to user 112, and further. The software 
	if the [cryptocurrency] wallet (i.e. wallet) associated with the request does not have sufficient funds to authorize the request, then rejecting the request and transmitting to a user device associated with the key requestor, a prompt to deposit cryptocurrency into the cryptocurrency wallet associated with the request to enable a threshold balance to be satisfied ([0093] at step 806 the token is not valid for the transaction parameters (e.g., the token cannot be verified, there are insufficient funds, the transaction time is outside of the time parameters set for the transaction, a signature is missing, etc.), then the processor rejects the transaction. If at step 806 the token is valid for the transaction parameters, then the processor executes the transaction as follows. At 810, the processor generates two new tokens for the transacting accounts. The first new token reflects the update in the balance of Account B, and the second new token reflects the update in the balance of Account A. Then, at step 812, the processor accesses the Account A blockchain and create a new block reflecting the transaction details and the new Account A token, and accesses the Account B blockchain and creates a new block reflecting the transaction details and the new Account B token. Also, at step 814, the newly generated tokens are sent to and registered (stored) into the token repository database.)	
	Examiner notes that the portion of the limitation which recites “if the cryptocurrency wallet associated with the request has sufficient funds to authorize the request, then: generating an encryption key for the electronic message; encrypting the electronic message with the generated encryption key; storing the encryption key in the database; and transferring a notification to a recipient of the electronic message” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when the electronic wallet has sufficient balance.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not 
	Chen does not disclose a key service, however Maislen, teaches:
([0022] Initial configuration of a managed system of pay-per-use computers 12, 14, 16 and management console 18 may involve not only the installation of keys binding the pay-per-use computers 12, 14, 16 to the fulfillment center 24, but also installation of keys that bind the pay-per-use computers 12, 14, 16 to the management console 18 so that requests for status and value-add packets may be exchanged between these system elements. Additionally, software or firmware in both the pay-per-use computers 12, 14, 16 and the management console 18 may be installed or activated that supports the additional status and value-add functions associated with the managed environment.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan to include the elements of requesting types of key services provided by Maislen providing the user with more options when conduction transactions. As Maislen states: [0004] A management console may be used to monitor metering status and act on behalf of individual pay-per-use devices to add usage value, such as time, allowing central management of each device and avoiding time consuming and potentially intrusive individual monitoring.
Regarding claim 2, Chan teaches: The method as defined in claim 1, further comprising: 
	receiving a request from the recipient to decrypt the electronic message; (Claim 20: “the management console further comprises computer-executable instructions for decrypting of the add value packet generated at the fulfillment center and re-encrypting the add value packet using a key shared with the pay-per-use computer.”)
then performing at least one of: 
	permitting access to the electronic message and transferring a decrypted copy of the electronic message; and ([0030] In the second transaction (transaction 204), user 110 transfers the tracked asset portion to user 112. For example, client device 104 may execute one or more software applications (e.g., wallet applications) that generate data specifying a transaction (e.g. transaction 204) transferring ownership of the tracked asset portion from user110 to user 112, and further. The software application(s) transmit the generated data to one or more of peer systems 160 for verification, processing (e.g., additional cryptographic hashing.)
	Examiner considers that the portion of the limitation that recites " transferring a decrypted copy of the electronic message" is non-functional because is merely describes, at least in part, the contents on the message being transferred, however, applicant is not positively reciting a step where the decrypted contents is/are utilized only that data is being transferred. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential). 
	if the [cryptocurrency] wallet associated with the request to decrypt the electronic message does not have sufficient funds to authorize the request to decrypt the electronic message, then rejecting the request to decrypt the electronic message and transferring a message to the recipient and/or key requestor ([0093] at step 806 the token is not valid for the transaction parameters (e.g., the token cannot be 

	Chan does not expressly teach ‘type of key service requested’, however Maislen teaches at least ‘type of key service requested’
	if the [cryptocurrency] wallet associated with the request to decrypt the electronic message has sufficient funds to authorize the request to decrypt the electronic message, ([0090] Therefore, the user's wallet application will know, from accessing the blockchain, that those funds have been spent and the newly proposed transaction is not valid and should not be permitted.)
	Examiner notes that the portion of the limitation which recites “if the cryptocurrency wallet associated with the request to decrypt the electronic message has sufficient funds to authorize the request to decrypt the electronic message, then performing at least one of: 
permitting access to the electronic message and transferring a decrypted copy of the electronic message;” is a contingent limitation.  That is, this limitation only occurs if a certain condition is met, in this case, when the electronic wallet has sufficient balance.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan to include the elements of requesting types of key services provided by Maislen providing the user with more options when conduction transactions. As Maislen states: [0004] A management console may be used to monitor metering status and act on behalf of individual pay-per-use devices to add usage value, such as time, allowing central management of each device and avoiding time consuming and potentially intrusive individual monitoring.

Regarding claim 3, Chan does not expressly teach ‘pay per use’, however Maislen teaches at least ‘pay per use’: The method as defined in claim 1, wherein 
	a type of the electronic cryptographic key service requested comprises a pay-per-use service ([0022] Initial configuration of a managed system of pay-per-use computers 12, 14, 16 and management console 18 may involve not only the installation of keys binding the pay-per-use computers 12, 14, 16 to the fulfillment center 24, but also installation of keys that bind the pay-per-use computers 12, 14, 16 to the management console 18 so that requests for status and value-add packets may be exchanged between these system elements.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan to include the elements of requesting types of key services provided by Maislen providing the user with more options when conduction transactions. As Maislen states: [0004] 

Regarding claim 4, Chan does not expressly teach ‘pay per time period’, however Maislen teaches at least ‘pay per time period’: The method as defined in claim 1, wherein 
	a type of the electronic cryptographic key service requested comprises a pay-per-time-period service ([0026] When a pool of usage time is kept at the management console 32, a pool value row 414 may indicate remaining time 416 in the pool. A link 418 to purchase more pool time may be activated to add value to the management console pool account.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan to include the elements of requesting types of key services provided by Maislen providing the user with more options when conduction transactions. As Maislen states: [0004] A management console may be used to monitor metering status and act on behalf of individual pay-per-use devices to add usage value, such as time, allowing central management of each device and avoiding time consuming and potentially intrusive individual monitoring.

Regarding claim 7, Chan teaches: The method as defined in claim 6, further comprising: 
	receiving a second request, from the key requestor, for encrypting the electronic message after the threshold balance is satisfied; and ([0081] Alternatively, if the transaction does not violate any rules and sufficient funds are available to cover the transaction, then at 508 the transaction is logged in the ledger of the Financial Transaction Database. At 510, the balances of Account A and Account B are updated in the Account Balances/Rules database. At 512, a block reflecting the transaction, i.e. Account A sends M amount to Account B, is added to the blockchain associated with Account A.)

	authorizing the second request for encrypting the electronic message ([0003] The main advantage of a distributed ledger is the public nature of its architecture that allows anyone in the public to review content of the ledger and verify ownerships. Its decentralized approach also makes the system fairly robust in comparison to centralized server systems by allowing multiple distributed networks to verify the contents of a single ledger.)
	generating the encryption key for the electronic message, ([0049] One or more computing components of system 140 (e.g., server 142) may be configured to generate pairs of public and private blockchain keys for user 110 (e.g., user 110's public/private blockchain key pair), and to provide the generated private blockchain key to user 110 through secure, non-accessible and/or out-of-band communications (e.g., by mail, etc.). 
	storing the encryption key, and ([0049] System 140 may store account identification information, such as a master account identifier for each account, in a portion of data repository 144.)
	transferring the notification to the recipient of the electronic message ([0069] Once the validity of the unique identifier of Account Holder A is confirmed, Account
Holder B's system sends a request to the system to process a transaction for a predetermined amount. Account Holder A's private key is used to confirm the transaction. The transaction is
processed by appending the transaction to each account holder's blockchain in a new block, and updating the entries in the central tracking mechanism.)

Regarding claim 8, Chan teaches: The method as defined in claim 1, wherein 
	transmitting (e.g. executes) the prompt to the user device to deposit [crypto]currency into the [cryptocurrency] wallet associated with the request for encryption of the electronic message comprises prompting for user authorization to deposit the [crypto] currency ([0093] at step 806 the token is not valid for the transaction parameters (e.g., the token cannot be verified, there are insufficient funds, the transaction time is outside of the time parameters set for the transaction, a signature is missing, etc.), then the processor rejects the transaction. If at step 806 the token is valid for the transaction parameters, then the processor executes the transaction as follows. At 810, the processor generates two new tokens for the transacting accounts. The first new token reflects the update in the balance of Account B, and the second new token reflects the update in the balance of Account A. Then, at step 812, the processor accesses the Account A blockchain and create a new block reflecting the transaction details and the new Account A token, and accesses the Account B blockchain and creates a new block reflecting the transaction details and the new Account B token. Also, at step 814, the newly generated tokens are sent to and registered (stored) into the token repository database.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, that a request to write a block to a blockchain is equivalent to requesting an encryption of the electronic message.

Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (CA2941280) “Chan”, Maislen et al (US20080184283) “Maislen” and further in view of Beltramino et al (WO2017019202A1) “Beltramino”

Regarding claim 5, neither Chan nor Maislen teach ‘identifier’, however Baltramino teaches at least ‘identifier’: The method as defined in claim 1, wherein 
	the request for the encrypting the electronic message includes an identifier identifying the [cryptocurrency] wallet associated with the request for encrypting the electronic message (Page 3, Lines 25-35: In particular, when the consumer's mobile 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan to include the elements of requesting types of key services provided by Maislen and Baltramino providing the user with more options when conduction transactions with electronic wallets. As Baltramino states: “Thus, novel aspects disclosed herein advantageously permit a consumer to conduct a purchase transaction in a merchant retail store location whether wireless connectivity is available or is unavailable in that store location.”
	In regards to claim 20, CRM claim 20 corresponds generally to method claim 5 and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, neither Chan nor Maislen teach ‘identifier’, however Baltramino teaches at least ‘identifier’: The method as defined in claim 9, wherein 
	the [cryptocurrency] wallet is identified in the database based on an identifier in the request (Page 3, Lines 25-35: In particular, when the consumer's mobile device is online, the secure mobile wallet application transmits a request for wallet single use keys and transaction keys to a Wallet Server computer, which request includes a Wallet identifier. The Wallet Server computer receives the request and generates wallet transaction single use keys and transaction identifiers and transmits them back to the consumer's mobile device where they are stored in a secure storage component.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan to include the elements of requesting types of key services provided by Maislen and Baltramino providing the user with more options when conduction transactions with 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al (CA2941280) “Chan”, Maislen et al (US20080184283) “Maislen” and further in view of Yang et al (US20160203477) “Yang”.

Regarding claim 9, neither Chan nor Maislen teach ‘generate cryptocurrency wallet’, however Yang teaches at least ‘generate cryptocurrency wallet’: The method as defined in claim 1, further comprising: 
	if cryptocurrency wallet associated with the request does not exist, then generating the cryptocurrency wallet and ([0014] For example, the computer system implements a wallet service that generates a wallet interface (e.g., a web-based or mobile user interface) to enable user devices (e.g., authenticated to represent respective wallet accounts) to make deposits, withdrawals, and spend cryptocurrency.
	requesting a crypto-payment deposit into the generated cryptocurrency wallet ([0015] When making a deposit via the wallet interface, a user associated with a wallet account can provide authentication parameters to the wallet service to verify authority to fund the deposit).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Chan to include the elements of requesting types of key services provided by Maislen and Yang by providing the user with more options when conduction transactions. As Yang states: [0009] Electronic transactions of cryptocurrency can be confirmed into the block chain utilizing a distributed consensus system. The integrity and the chronological order of blocks .

Response to Arguments
Applicant argues on page 7 of the response that the claims have been amended to overcome the 35 U.S.C. 112 rejection. Examiner agrees and has removed the original 35 U.S.C.  112 rejection.
	Applicant argues on page 8 of the response that the Examiner has not correctly applied
the 2019 PEG guidance concerning step 2A-prong 1. 
	Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has shown that, except for the recitation of key and cryptocurrency the claims are concerned with accelerating secure (use of keys and encryption) transfers of currency through the use of a service. Furthermore, there is the option in the claims to reject the operation due to insufficient funds and request more funds to be deposited which clearly is an abstract idea.
Which falls clearly within the scope of:
	Mental process: One could easily determine available funds and whether the data has been obfuscated. Applicant incorrectly asserts that the key service is more than just a mental process of choosing options to encrypt, decrypt, digitally sign or electronically verify. Regardless, encryption is merely a mental process that has been automated by computers.
	Fundamental economic principles or practices: Transferring funds to and from a wallet for use in making purchases. Applicant incorrectly asserts that the key service is more than just a mental process of choosing options to encrypt, decrypt, digitally sign or electronically verify. 
	Applicant argues on pages 10-11 of the response that the Examiner has not correctly
applied the 2019 PEG guidance concerning step 2A-prong 2 by claiming the additional elements
amount to significantly more than the judicial exception.

	Applicant argues on pages 11-14 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified additional portions of Chan and Maislen (cited above) that teach the amended claims. Because applicant’s remarks do not address the newly cited portions of Chan or Maislen, they are not persuasive. Further, because of the option to deny the funds processing based on insufficient funds (Claim 1: “and if the cryptocurrency wallet associated with the request does not have sufficient funds to authorize the request, then rejecting the request”), the prior art only needs to show ‘rejecting based on insufficient funds.’ For purposes of compact prosecution, Examiner suggests that the applicant merely state that there are sufficient funds and the process is approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                          
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685